        Case 1:18-cv-10222-PAE Document 35 Filed 01/31/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HISCOX INSURANCE COMPANY, INC.

                                  Plaintiffs,
                                                         Case No. 1-18-cv-10222-PAE
        v.
                                                         NOTICE OF APPEARANCE
CURTIS BORDENAVE, BUSINESS MOVES
CONSULTING, INC. dba BUSINESS MOVES,
KHALED M. KHALED and ATK
ENTERTAINMENT, INC.

                                    Defendants



   The undersigned attorney respectfully requests the Clerk and all parties to note his

appearance in this case as retained counsel for Defendants CURTIS BORDENAVE and

BUSINESS MOVES CONSULTING, INC. and demands all papers and pleadings in this matter

to be served upon him via the CM/ECF automated system and/or the e-mail address listed below.



Dated: January 31, 2018


                                                         Respectfully submitted,


                                                         /s/ Bryce Jones
                                                         T. Bryce Jones
                                                         Jones Law Firm, P.C.
                                                         Attorneys for Defendants
                                                         Curtis Bordenave and
                                                         Business Moves Consulting, Inc.
                                                         450 7th Avenue, Suite 1408
                                                         New York, NY 10123
                                                         (212) 258-0685
                                                         bryce@joneslawnyc.com
